Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-178611, filed on 09/25/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2019 is being considered by the examiner.
Drawings
The drawing submitted on 08/21/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, recites the limitation "the other voice input" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose examiner will interpret as a second voice input after initial detection triggerword or keyword.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directing to “A storage medium in which a control program is stored,..” It is well known in the art that, given the broadest reasonable interpretation, a storage medium may be transitory media, such as carrier signals and waves, which are non-statutory subject matter. The applicant's specification does disclose the storage media to "non-transitory" medium (i.e., no non-limiting examples), and thus, the claims are rejected under USC 101. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al.(US 2015/0133109 A1).

Regarding Claims 1, 10 and 11, Freeman et al. teach: An electronic device (media system 954) performing wireless communication (wireless connection to a network) with a device (portable electronic device 952) which includes a microphone (microphone 958) and a speaker (speaker 960) ( [0065] Portable electronic device 952 can include microphone 958 and speaker 960. Speaker 960 can be used to output audio sound (audio output) to the user.), wherein the electronic device sets the device to a second mode (media playback) which performs music reproduction when the electronic device receives direction of the music reproduction (media playback) based on voice input in a first mode which receives the voice input to the microphone ([0065] Within local environment 950, portable electronic device 952 can interact with media system 954. Media system 954 can pertain to a television system, a home stereo, a personal computer, and the like. Media system 954 can also be referred to as a home entertainment system. Microphone 958 can be utilized to pick up voice commands that are used by portable electronic device 952 or media system 954. [0066] According to one aspect of the invention, a portable electronic device can interact with a media system. The interaction can be provided via a direct connection, a wired connection to a network, or a wireless connection to a network.  [0068] A play command and the media data can then be sent to the media system (step 2). At the media system, the play command and the media data can be received and then the play command executed (step 3). Hence, media corresponding to the media data is output (step 4). Here, in this embodiment, the media data for the media to be played is provided by the portable electronic device to the media system.).

Regarding Claim 2, Freeman et al. teach:  The electronic device according to claim 1, wherein the electronic device sets the device to the first mode when the electronic device is in a hybrid mode which includes the first mode and the second mode ([0070] In one example, process 1100 can be performed by a portable electronic device supporting wireless voice communications and media playback. In another example, process 1100 can be performed by a portable electronic device supporting wireless voice communications and a media system providing media playback. [0071] On the other hand, when decision 1102 determines that a call is incoming, decision 1104 determines whether media playback is active. When decision 1104 determines that media playback is not active a ringtone can be output 1106. Alternatively, when decision 1104 determines that media playback is active, the volume of the media output can be limited 1108. Also, a ringtone mixed with the media output can be output 1110. Following block 1106 or block 1110, a microphone can be activated 1112.), and the electronic device sets the device to the second mode when the electronic device receives direction of music reproduction based on the voice input in the first mode ([0068] A play command and the media data can then be sent to the media system (step 2). At the media system, the play command and the media data can be received and then the play command executed (step 3). Hence, media corresponding to the media data is output (step 4). Here, in this embodiment, the media data for the media to be played is provided by the portable electronic device to the media system.).

Regarding Claim 3, Freeman et al. teach:  The electronic device according to claim 1, wherein the electronic device does not receive the voice input to the microphone in the second mode ([0071] On the other hand, when decision 1102 determines that a call is incoming, decision 1104 determines whether media playback is active. When decision 1104 determines that media playback is not active a ringtone can be output 1106. Alternatively, when decision 1104 determines that media playback is active, the volume of the media output can be limited 1108. Also, a ringtone mixed with the media output can be output 1110. Following block 1106 or block 1110, a microphone can be activated 1112. [0072] During this period of time, the microphone is activated so that a voice command can be received.).

Regarding Claim 5, Freeman et al. teach: The electronic device according to claim 2, wherein the electronic device does not set the device to the second mode when the electronic device receives direction of music reproduction based on the voice input in the first mode which is not in the hybrid mode ([0047] The voice command process 500 activates 502 a microphone. The device is also operated 504 in a low power mode if appropriate. For example, if the device is substantially idle and no user input is being received, the electronic device can be placed in a low power mode to conserve battery energy. Decision 506 determines whether an audio pickup has been received. The device can receive an audio pickup even while in the low power mode. When decision 506 determines that an audio pickup has not been received, voice command process 500 awaits to receive an audio pickup. Once the decision 506 determines that an audio pickup has been received, the audio pickup is analyzed 508. When analyzing the audio pickup, the processing can be made efficient and more robust by taking into consideration context with which the audio pickup has been received. The context can pertain to the electronic device, such as a state of the electronic device. In other words, the audio pickup can be analyzed 508 in a context-sensitive manner. [0048] Next, decision 510 determines whether a voice command has been recognized. When decision 510 determines that a voice command has not recognized, voice command process 500 returns to repeat decision 506 to subsequently process another audio pickup. On the other hand, when decision 510 determines that a voice command has been recognized, the electronic device is operated 512 in a normal power mode. Here, if the electronic device was in a low power mode, the electronic device is returned to a normal power mode so that the recognized voice command can be quickly and efficiently processed. [0068] A play command and the media data can then be sent to the media system (step 2). At the media system, the play command and the media data can be received and then the play command executed (step 3). Hence, media corresponding to the media data is output (step 4). Here, in this embodiment, the media data for the media to be played is provided by the portable electronic device to the media system. [0069] At some time later, assuming that the media is still being output, an incoming call can be detected (step 5).In any case, at step 9, it is determined whether the user desires to answer the call. In this embodiment, it is assumed that the user will signal the portable electronic device using a voice command. Alternatively, the user can signal the portable electronic device to answer the call through a physical selection (e.g., button press). Hence, when the user has signaled to answer the call by a voice command, an answer call command will be executed (step 10). Since the call is being answered, a pause media command can be sent to the media system (step 11). The media system then receives and executes the pause media command (step 12). In doing so, media output is paused (step 13).).

Regarding Claim 6, Freeman et al. teach: The electronic device according to claim 2, wherein the electronic device sets the device to the first mode when the electronic device receives direction of music reproduction stopping by other than voice input in the second mode which is in the hybrid mode ([0069] At some time later, assuming that the media is still being output, an incoming call can be detected (step 5).In any case, at step 9, it is determined whether the user desires to answer the call. In this embodiment, it is assumed that the user will signal the portable electronic device using a voice command. Alternatively, the user can signal the portable electronic device to answer the call through a physical selection (e.g., button press). Hence, when the user has signaled to answer the call by a voice command, an answer call command will be executed (step 10). Since the call is being answered, a pause media command can be sent to the media system (step 11). The media system then receives and executes the pause media command (step 12). In doing so, media output is paused (step 13).) ).

Regarding Claim 7, Freeman et al. teach: The electronic device according to claim 2, wherein the electronic device receives selection of the first mode (normal mode), the second mode (media play mode), or the hybrid mode (answering call while playing media in a low volume or receiving ringtone while playing media) ([0047] For example, if the device is substantially idle and no user input is being received, the electronic device can be placed in a low power mode to conserve battery energy. Decision 506 determines whether an audio pickup has been received. The device can receive an audio pickup even while in the low power mode. [0048] Next, decision 510 determines whether a voice command has been recognized. When decision 510 determines that a voice command has not recognized, voice command process 500 returns to repeat decision 506 to subsequently process another audio pickup. On the other hand, when decision 510 determines that a voice command has been recognized, the electronic device is operated 512 in a normal power mode. Here, if the electronic device was in a low power mode, the electronic device is returned to a normal power mode so that the recognized voice command can be quickly and efficiently processed. [0068] A play command and the media data can then be sent to the media system (step 2). At the media system, the play command and the media data can be received and then the play command executed (step 3). Hence, media corresponding to the media data is output (step 4). Here, in this embodiment, the media data for the media to be played is provided by the portable electronic device to the media system. [0071] On the other hand, when decision 1102 determines that a call is incoming, decision 1104 determines whether media playback is active. When decision 1104 determines that media playback is not active a ringtone can be output 1106. Alternatively, when decision 1104 determines that media playback is active, the volume of the media output can be limited 1108. Also, a ringtone mixed with the media output can be output 1110. Following block 1106 or block 1110, a microphone can be activated 1112. [0072] During this period of time, the microphone is activated so that a voice command can be received.).

Regarding Claim 8, Freeman et al. teach:  The electronic device according to claim 1, Wherein the electronic device performs communication with the device according to HFP (Hands-Free Profile) or HSP (Headset Profile) in the first mode (See Fig. 9E wherein hands free and headset operation is discussed and as well see [0009] As a method for operating a portable electronic device using voice-activated input, one embodiment of the invention can, for example, include at least: operating the portable electric device to listen for a user voice command; monitoring an operational state of the portable electronic device; receiving an audio input; determining a set of commands that are authorized for usage with the portable electronic while in the operational state; determining whether the audio input pertains to at least one of the commands within the set of commands; and executing the at least one of the commands within the set of commands that is determined to pertain to the audio input. [0010] As a portable electronic device, one embodiment of the invention can, for example, include at least: a microphone capable of picking up a voice input from a user; a voice analyzer operatively connected to the microphone; and a processor for controlling operation of the portable electronic device. The voice analyzer can be configured to analyze the voice input to determine if one or more predetermined commands are to be performed. The processor can operate to perform the one or more predetermined commands when the voice analyzer determines that the voice input substantially matches characteristics of the one or more predetermined commands.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. in view of Bocklet et al.(US 2019/0043488 A1).

Regarding Claim 4 Freeman et al. teach: [0047] The voice command process 500 activates 502 a microphone. The device is also operated 504 in a low power mode if appropriate. For example, if the device is substantially idle and no user input is being received, the electronic device can be placed in a low power mode to conserve battery energy. Decision 506 determines whether an audio pickup has been received. The device can receive an audio pickup even while in the low power mode. When decision 506 determines that an audio pickup has not been received, voice command process 500 awaits to receive an audio pickup. Once the decision 506 determines that an audio pickup has been received, the audio pickup is analyzed 508. When analyzing the audio pickup, the processing can be made efficient and more robust by taking into consideration context with which the audio pickup has been received. The context can pertain to the electronic device, such as a state of the electronic device. In other words, the audio pickup can be analyzed 508 in a context-sensitive manner. [0048] Next, decision 510 determines whether a voice command has been recognized. When decision 510 determines that a voice command has not recognized, voice command process 500 returns to repeat decision 506 to subsequently process another audio pickup. On the other hand, when decision 510 determines that a voice command has been recognized, the electronic device is operated 512 in a normal power mode. Here, if the electronic device was in a low power mode, the electronic device is returned to a normal power mode so that the recognized voice command can be quickly and efficiently processed. [0073] On the other hand, when decision 1118 determines that the voice command received is not a "who is it" command, decision 1122 determines whether the voice command is an answer call command. When decision 1122 determines that the voice command is not an answer call command, decision 1124 determines whether a call is to be manually answered. When decision 1124 determines that the call is not to be manually answered, then process 1100 returns to repeat decision 1114. Alternatively, when decision 1122 determines that the voice command received is an answer call command, as well as following decision 1124 when the call is to be manually answered, the media playback is paused 1126. By pausing the media playback, the user of the electronic device is able to participate in the call without being disturbed by the media playback.

Freeman however do not specifically teach: The electronic device according to claim 1, wherein the electronic device receives the other voice input after the electronic device receives a predetermined keyword by the voice input in the first mode.
Bocklet et al. teach: wherein the electronic device receives the other voice input after the electronic device receives a predetermined keyword by the voice input in the first mode ( [0001] Keyphrase detection (such as Wake-on-Voice), or hot word detection systems may be used to detect a word or phrase or the like, which may initiate an activity by a device. For example, the device may wake by transitioning from a low power or sleep mode to an active mode, and/or may wake a particular computer program such as a personal assistant (PA) application. In this case, the detection of a waking keyphrase may activate an automatic speech recognition application to understand a command incoming from a user. For example, a user may state "Alexa, what is the weather?" where the word "Alexa" is the waking keyphrase.  [0036] For example, device 102 may be in a deep sleep or power saving mode or the like, and user 101 may be attempting to wake device 102 via keyphrase detection. If user 101 provides audio input 111 that is identified as the keyphrase of device 102, device 102 may wake from a sleep or power saving mode, perform a task, or the like. For example, device 102 may provide an automatic wake on voice capability for user 101. By other examples, wake-on -voice, or more generally keyphrase detection, may refer to a situation where the device is already awake and performing other tasks, such as playing music, and the keyphrase detection triggers the waking of a specific program or application such as a personal assistant (PA) for example. In such a case, the keyphrase detection may wake an automatic speech recognition (ASR) application to understand a command or request to instruct the PA to perform a task.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Freeman et al. to include the teaching of Bocklet et al. above in order to consume power savings of the electronic device battery by activating ASR application specific to a wake-up command through transitioning from low power sleeping mode to a normal power mode to understand a command from a user.

Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. in view of Jorgovanovic(US 2020/0053612 A1).

Regarding Claim 9, Freeman et al. do not teach: The electronic device according to claim 1, wherein the electronic device performs communication with the device according to A2DP (Advanced Audio Distribution Profile) in the second mode.
Jorgovanovic teaches: wherein the electronic device performs communication with the device according to A2DP (Advanced Audio Distribution Profile) in the second mode ([0050] The second device 110b determines (504) first data corresponding to the second wireless connection 114b between the first device 110a and the third device 112. As mentioned above, the first device 110a may simply send this first data to the second device 110b and/or the second device 110b may determine the first data by monitoring the second wireless connection 114b. The first data may include, for example, network-stack information, baseband-connection information, or any other such information. Specifically, the first data may include the address of the first device 110a and/or third device 112, which may be a Bluetooth device address (BDA), and one or more security credentials associated with the third device 112, which may include a link key, a BLE long-term key, a BLE identity-resolution key, or any other such credential. The first data may further include a service discovery protocol (SDP) record and/or logical-link control and adaptation protocol (L2CAP) channel information, such as channel identification (CID) information, protocol and service multiplexer (PSM) information, maximum transmission unit (MTU) information, or any other such channel information. The first data may further include radio-frequency communication (RFCOMM) link information, such as service channel number (SCN), credits, flow method, or other such link information. The first data may include profile information, such as hands-free status, advanced audio distribution profile (A2DP) information, audio/video remote-control profile (AVRCP) information, serial-port profile (SPP) information, or other such profile information. The first data may also include application-specific information, such as the application context of the first device 110a and/or second device 110b, sensor-related information such as orientation information, and/or configuration information for, for example digital-signal processing (DSP). [0051] The first device 110a and/or second device 110b monitor the second wireless connection 114b to detect (506) any change therein and specifically any change that might affect the first data. Alternatively or in addition, the third device 112 may send data to the first device 110a indicating a change in the second wireless connection 114b.  For example, the third device 112 may send data indicating a reconfiguring of the A2DP information. The first device 110a may thereafter send, to the second device 110b, data corresponding to the change or changes to the second wireless connection. [0067] Determining whether the second wireless connection 114b is in use may include determining that audio is being output by the first device 110a and/or that audio is being input to the first device 110a. These determinations may be made by, for example, the first device 110a receiving status information from the third device; this status information may include an audio input and/or audio output status or a status corresponding to an audio input and/or output mode of operation of the device 110a, such as a phone-call mode, music-playing mode, or speech-detection mode.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Freeman et al. to include the teaching Jorgovanovic above in order to reconfigured profile information based on device status information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Song et al.(US 2019/0325872 A1) teach: An electronic device and a method of the electronic device are provided. The electronic device includes a communication circuit, a microphone, a memory configured to store instructions, and at least one processor operatively connected with the communication circuit, the microphone, and the memory. Upon execution of the stored instructions, the at least one processor is configured to perform a first operation, receive an utterance through the microphone while performing the first operation, the utterance including at least one selected wake-up word used to invoke a speech-based intelligent service, determine, based on the utterance, a response related to the first operation, and output the response. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656